 
Exhibit 10.2
 
Second Standstill Agreement
 
THIS SECOND STANDSTILL AGREEMENT (this "Agreement") is made this 27th day of
February, 2012 (the "Effective Date") by and among
 
EcoloCap Solutions Inc. ("EcoloCap"), a corporation organized and operating
under the laws of Nevada and having its principal office at 1250 S. Grove Ave.,
Suite 308, Barrington, Illinois 60010;
 
K Micro Bubble Technology Inc. ("KMBT'), a corporation organized and operating
under the laws of Korea and having its principal office at #502, BNB B!,
#1403-4, Gwanyang-Dong, GyeongGi-Do, Republic of Korea; and
 
·  
Fuel Emulsions International Inc. ("FE]"), a company organized and operating
under the laws of Delaware and having its principal office at 5201 Blue Lagoon
Drive, 8th Floor, Miami, Florida 33126.

 
EcoloCap, KMBT and FE! are each referred to as a "Party" and collectively as the
"Parties".
 
Recitals
 
WHEREAS, EcoloCap and KMBT desire to sell certain technology and additives for
fuel emulsification purposes, and FEI desires to purchase such technology and
additives; and
 
WHEREAS, EcoloCap, KMBT and FEI have negotiated an exclusive supply for such
fuel emulsification technology and additives ("Supply A.greement");
 
NOW, THEREFORE, in consideration of the foregoing premises and agreements
contained herein, the Parties hereto agree as follows:
 
SECTION 1. Standstill Provisions.
 
1.1
Standstill Obligation. Unless otherwise agreed in writing by the other Parties,
a Party will not discuss or negotiate with any third party, or enter into any
understandings, agreements or undertakings with any third party, with respect to
the sale of fuel emulsion technology and the associated additives, provided that
(a) EcoloCap and KMBT may share the terms of the Supply Agreement and this
Agreement with potential investors in EcoloCap, KMBT and any of their
affiliates, so long as any recipient of such information agrees to be bound by a
similar confidentiality agreement, and (b) FEI may negotiate with potential
investors and potential third party customers regarding transactions involving
services or supply of products based on the fuel emulsion technology and the
associated additives.

 
1.2
Supply Agreement Revision. Section 7.1 of the Supply Agreement shall be deleted.
Subject to the terms of Section I.I. of this Agreement, EcoloCap and KMBT may
solicit


 
 

--------------------------------------------------------------------------------

 
 
 
and entertain offers of acquisition, merger, consolidation, sale of stock,
reorganization, divestiture or similar transactions without prior notice to or
written consent of FEI.
 
1.3
Standstill Period. This standstill obligation shall commence upon the Effective
Date and, subject to FEI's timely payments to EcoloCap pursuant to Section 1.4,
shall expire (a) on March 15, 2012, if FEI has paid the First Fee to EcoloCap or
(b) on March 31, 2012, if FEI has also paid the Second Fee to EcoloCap, unless
otherwise agreed in writing by the Parties ("Standstill Period").

 
1.4       Fee.
 
(a)       
FEI shall pay US$50,000.00 to EcoloCap by February 29, 2012 ("First Fee"). If
the Parties have not executed the Supply Agreement by March 15, 2012, then FEI
may make a second payment of US$50,000 to EcoloCap on or before March 15, 2012
("Second Fee").

 
(b)       
For these payment deadlines, time is of the essence.

 
(c)       
In the event FEI executes the Supply Agreement on or before March 31, 2012,
EcoloCap shall credit the First Fee and the Second Fee, to the extent timely
paid by FEI to EcoloCap, against FEI's payment obligation for the second unit of
Equipment (as that term is defined in the Supply Agreement).

 
1.5
Effect of Expiration of the Standstill Period. In the event the Standstill
Period expires and the Supply Agreement has not been executed by all of the
Parties, then none of the Parties shall have any rights or obligations under the
Supply Agreement, and none of the Parties shall have any claims against the
others based on such expiration.

 
SECTION 2 Miscellaneous.
 
2.1
Entire Agreement. This Agreement constitutes the entire agreement of the Parties
with respect to its subject matter, supersedes all prior agreements of the
Parties, including the Standstill Agreement dated January 18, 2012, with respect
to its subject matter and may not be amended except in a writing signed by each
Party.

 
2.2
Binding Effect. This Agreement shall be binding upon, inure to the benefit of,
and be enforceable by the Parties and their respective successors and permitted
assigns.

 
2.3
Assignment. This Agreement shall not be assigned by any Party without the prior
written consent of the other Parties, which shall not be unreasonably delayed or
withheld, and any purported assignment without required consent shall be void.
Any assignment or attempted assignment in contravention of this provision shall
be void, and of no force or effect.

 
2.4       Notices.

16518006.1                                    2
 

--------------------------------------------------------------------------------

 

(a)       
Each notice, communication or delivery under this Agreement shall (i) be in
writing and (ii) shall be deemed to have been given (A) when delivered by hand
(with written confirmation of receipt); (B) when received by the addressee if
sent by a nationally recognized overnight courier (receipt requested); (C) on
the date sent by e-mail (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next Business Day if sent
after normal business hours of the recipient; or (D) on the third day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid. If notice is given to a permitted successor or assign of a Party, then
notice shall also thereafter be given as set forth above to such successor or
assign of such Party.

 
(b)       
Each Party's notice information is as follows:

 
EcoloCap:        EcoloCap Solutions Inc.
1250 S. Grove Avenue
Barrington, IL 60010
Attn: Robert M. Egger Jr.
Chief Operating Officer
Phone: (866) 479-7041
Email: re(eco1ocap.com
 
KMBT:            K Micro Bubble Technology Inc.
1250 S. Grove Avenue, Suite 308
Barrington, IL 60010
Attn: Jeung Kwak
Phone: (866) 479-7041
Email: jkkmbt.com
 
FEI:                 Fuel Emulsion International, Inc.
5201 Blue Lagoon Drive, 8 1hFloor
Miami, FL 33126
Attn: Phillip Brown
Phone: (305) 707-4334
Email: p.brownfuelemu1sions.com
 
2.5
Severability. If any term or provision of this Agreement, or the application
thereof to any person or circumstance, shall to any extent be contrary to any
applicable law or regulation or otherwise invalid or unenforceable, the
remainder of this Agreement or the application of such term or provision to
persons or circumstances other than those as to which it is contrary, invalid or
unenforceable shall not be affected thereby and, to the extent consistent with
the overall intent of this Agreement taken as a whole, shall be enforced to the
fullest extent permitted by applicable law and regulation.

 
2.6
Expenses. Each Party will be responsible for the payment of all costs and
expenses incurred by it in connection with the preparation and negotiation of
this Agreement.

 

16518006.1                                    3
 

--------------------------------------------------------------------------------

 

 
2.7
No Third Party Beneficiaries. This Agreement confers no rights whatsoever upon
any person other than EcoloCap, KMBT and FEI and shall not create, or be
interpreted as creating, any standard of care, duty or liability to any person
not a party hereto.

 
2.8
Governing Law and Jurisdiction; Waiver of Jury Trial. This Agreement will be
governed by the internal laws of the State of New York, without regard to its
choice of laws principles other than G.O.L. §5-140 1. Any judicial action
seeking injunctive relief in accordance with the terms of Section 2.9(b) shall
be brought in a federal court of competent jurisdiction located in the Southern
District in the State of New York. If a federal court refuses jurisdiction, such
judicial action shall be brought in a state court of competent jurisdiction
located in the Borough of Manhattan in the State of New York. Each Party hereby
unconditionally and irrevocably consents to the jurisdiction of those courts and
waives its rights to bring any action or proceeding against the other Parties
except in those courts. The Parties waive any right to trial by jury in any
judicial action arising under this Agreement. In the event such judicial
proceedings are instituted by any Party, the prevailing Party shall be entitled
to the award of its costs and attorneys' fees incurred in connection with such
proceedings.

 
2.9          Arbitration.
 
(a)  
Any controversy or claim arising out of or relating to this contract, or the
breach thereof, shall be settled by arbitration pursuant to the Federal
Arbitration Act and in accordance with the Commercial Arbitration Rules of the
American Arbitration Association, and judgment upon the award rendered by the
arbitrator(s) may be entered in any Court having jurisdiction thereof.

 
(b)  
Notwithstanding the foregoing, the Parties acknowledge and agree that in the
event of a breach or threatened breach of any provision for which a Party may
not have an adequate remedy in damages, such Party shall at any time be entitled
to injunctive relief against such breach or threatened breach in a court of
competent jurisdiction (in accordance with the provisions of Section 2.8)
without the need to post a bond or similar security. The foregoing remedy shall
not be deemed to be an exclusive remedy for a breach or threatened breach of any
provisions of this Agreement, but rather shall be in addition to all other
remedies available at law or in equity to a Party.

 
(c)  
The language of arbitration shall be English. The place of arbitration shall be
the city of New York, New York. The Parties to the arbitration shall attempt to
agree upon one arbitrator, but if they are unable to agree, each shall appoint
an arbitrator; if there is an even number of arbitrators, they shall appoint
another arbitrator. Expenses of arbitration shall be divided equally between the
Parties. The Parties shall make their agents and employees available upon
reasonable notice at reasonable times and places for pre-hearing depositions
without the necessity of subpoenas or other court orders. The arbitrators shall
issue subpoenas to compel the attendance of, and the production of documents by,
third party witnesses at depositions or at the hearing.


16518006.1                                    4
 

--------------------------------------------------------------------------------

 

2.10
Counterparts. This Agreement may be executed by original, electronic or
facsimile signature in one or more counterparts, each of which will be deemed an
original, but which collectively will constitute one and the same instrument.

 
DULY EXECUTED and delivered by the Parties as of the Effective Date.
  

       

ECOLOCAP SOLUTIONS INC.
 
FUEL EMULSIONS INTERNATIONAL, INC.
                   
By:
MICHAEL SIEGEL
 
By:
PHILLIP G. BROWN
 
Name:
Michael Siegel
   
Name:
Phillip G Brown
 
Title:
Chief Executive Officer
   
Title:
CEO
             
K MICRO BUBBLE TECHNOLOGY
                               
By:
MICHAEL SIEGEL
         
Name:
Michael Siegel
         
Title:
Vice President
       

















16518006.1                                    5
 

--------------------------------------------------------------------------------

 
